ANDERSON, J.
That the land in. question was owned by W. A. Neal individually, and was not bought with partnership or corporate funds, there is no dispute. Nor was there an attempt to embrace it by a specific description in the contract of settlement or the deed from Neal to Hunnicutt. The deed makes no attempt to convey this land, unless an intention to do so is to be gathered from the last clause, declaring that the purpose of same is to convey the entire interest of the grantors in real .estate and timber rights in Bibb county.
If two clauses in a deed are entirely inconsistent and irreconcilable with each other, the latter must give way to the former. — Petty v. Boothe, 19 Ala. 638; McWilliams v. Ramsay, 23 Ala. 813; Webb v. Webb, 29 Ala. 588. But, if the words of the latter clause are of doubtful import, they will not be so construed' as to contradict the certain words of a preceding clause. — Petty v. Boothe, supra.
It also seems that a granting clause will control an interlocutory recital as to the interest intended to be conveyed, notwithstanding the interlocutory clause may appear first in the deed. — Webb v. Webb, supra. The clause here appears after the granting clause, and, if they were repugnant, the granting clause must pre*55vail, and if not repugnant, but the latter is of doubtful meaning, the granting clause should explain and control same.
The granting clause conveys certain land by special description, as well as all timber rights and easements owned by the parties jointly in Bibb county. Therefore the last clause means the entire interest of the grantor in the above-described land and all joint interest of the grantor in real estate and timber rights in Bibb county, and not the individual lands of Neal, not embraced in the lands specifically described. So, if the deed stood alone, we would not hesitate to hold that it did not convey the land in question; but if construed in connection with the contract of the same day, and leading up to the deed and looking to a settlement and division of the corporate property and that owned jointly by Neal & Hunnicutt, together with the parol evidence admitted by the court, we are still of the opinion that the grantor did not intend to convey'the land in controversy.
The contract was manifestly intended to wind up and settle the affairs of the corporation and partnership, and to divide the assets including all lands owned by the parties jointly, or belonging to the corporation, and whether the title was in the firm name of Hunnicutt & Neal or in the names of J. W. Hunnicutt and W. A. Neal. It is true that item 1 of the contract provides for the conveyance of all the land and timber rights “held in the names of Hunnicutt & Neal, W. A. Neal and J. W. Hunnicutt in Bibb county, Alabama.” This means land held in the firm name of Hunnicutt & Neal or J. W. Hunnicutt and W. A. Neal jointly, and not held in the name of J. W. Hunnicutt or W. A. Neal alone. It must be noted that the word “names,” and not “name,” is used, and that J. W. Hunnicutt and W. A. Neal are *56set out in the conjunctive, and not disjunctively. This is not only the meaning of this clause of the item when considered alone, but, when considered with the entire contract, it is perfectly plain that the parties did not intend to convey their individual property.
The trial court erred in giving the general charge requested by the defendant, and in not giving the one requested by the plaintiff, and the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Mayfield, Sayre, and Somerville, JJ., concur.